THE COURT.
The attorney-general moves to dismiss the appeal herein upon the ground of the failure to file a transcript.
[1] The motion is supported by the certificate of the county clerk and the facts stated therein are not contradicted. It appears therefrom that the only step taken by appellant in furtherance of the appeal was to file a notice of appeal on March 5, 1929. There has been no bill of exceptions proposed or settled as provided in section 650 of the Code of Civil Procedure, nor was any request filed for the preparation of a transcript in accordance with the provisions of section 953a of said code. No extensions of time have been granted to prepare the record on appeal under either method above mentioned, and the statutory period within which such a record may be prepared and filed has long since expired. It follows, therefore, that the appeal must be dismissed. (General Motors etc. Corp. v. Holman, 63 Cal.App. 17
[217 P. 1086]; Catania v. Guccione, *Page 140 60 Cal.App. 717 [214 P. 495]; Rule V of the Supreme Court and District Courts of Appeal.) It is so ordered.
A petition for a rehearing of this cause was denied by the District Court of Appeal on February 8, 1930.